      Case: 1:19-cv-01401 Document #: 1 Filed: 02/26/19 Page 1 of 4 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE: Julie Contreras                          )      Case No.
                                                )
                                                )
      Plaintiff                                 )      COMPLAINT
                                                )
                                                )
v.                                              )      July Demand Requested
                                                )
      Grant & Weber, Inc.                       )
      5586 S. Fort Apache Road, Suite 110 )
      Las Vegas, NV 89148                       )
                                                )
      Defendant                                 )
______________________________________________________________________
   Now comes Plaintiff, by and through her attorneys, and, for his Complaint alleges as
                                        follows:

                                        INTRODUCTION

             1. Plaintiff, Julie Contreras, brings this action to secure redress from
                unlawful collection practices engaged in by Defendant, Grant & Weber,
                Inc.. Plaintiff allege violation of the Fair Debt Collection Practices Act,
                15 U.S.C. Section 1692 et seq. (“FDCPA”).
             2. The FDCPA prohibits any misleading information about the identity of
                who the creditor actually is the debt is owed to. 15 U.S.C. Section
                1692e
                                  APPLICABLE CASE LAW
             3. Under the FDCPA, a communication must not materially mislead or
                confuse a recipient as to who the actual creditor is that the debt is
                actually owed to. 15 U.S.C. Section 1692e
                                  JURISDICTION AND VENUE
             4. This court has jurisdiction pursuant to 28 U.S.C. Section 1331, 1337,
                1367; and 15 U.S.C. section 1692(d).
             5. Venue is proper because a substantial part of the events giving rise to
                this claim occurred in this District.
Case: 1:19-cv-01401 Document #: 1 Filed: 02/26/19 Page 2 of 4 PageID #:1




                             PARTIES
       6. Plaintiff, Julie Contreras (hereinafter “Plaintiff”) incurred an obligation to
          pay money, the primary purpose of which was for personal, family, or
          household uses (the “Debt”).
       7. Plaintiff is a resident of the State of Illinois
       8. Defendant, Grant & Weber, Inc. (“Defendant”), is a Nevada business
          entity with an address of 5586 S. Fort Apache Road, Suite 110, Las
          Vegas, NV 89148 operating as a collection agency, and is a “debt
          collector” as the term is defined by 15 U.S.C. Section 1692a(6).
       9. Unless otherwise stated herein, the term “Defendant” shall refer to
          Grant & Weber, Inc.
       10. At some point, the original creditor, transferred this debt to Defendant
          for debt collection.
                                     ALLEGATIONS
       11. The Plaintiff allegedly incurred a financial obligation in the approximate
          amount of $150 (the “Debt”) to an original creditor.
       12. The Debt was purchased, assigned or transferred to Defendant for
          collection.
       13. The Defendant attempted to collect the Debt and, as such, engaged in
          “communications” as defined in 15 U.S.C. Section 1692a(2).
       14. On October 8, 2018, Defendant sent a non-initial communication to
          Plaintiff. See Exhibit
       15. On or about October 13, 2018, Plaintiff received said letter.
       16. The letter states in the heading that the “Original Creditor: CENTRAL
          DUPAGE HOSPITAL” See Exhibit
       17. In the letter, it states “[O]ur client offers a variety of programs, which
          may assist you in resolving this matter.” See Exhibit
       18. Nowhere does this letter state who the debt is actually owed to.
       19. Nowhere does this letter state who the client is or who the current
          creditor is.
       20. The Plaintiff has no idea who the actual creditor that this debt is owed
Case: 1:19-cv-01401 Document #: 1 Filed: 02/26/19 Page 3 of 4 PageID #:1




          to.
       21. Plaintiff is confused as to whom this debt is actually owed.
       22. Defendant is misleading the Plaintiff as to whom this debt is actually
          owed to.

                             STANDING AND INJURY

       23. Plaintiff has suffered an injury in fact that is traceable to Defendant's
          conduct and that is likely to be redressed by a favorable decision in
          this matter.
       24. Specifically, Plaintiff suffered a concrete informational injury as a result
          of Defendant's failure to provide truthful information in connection with
          its attempt to collect an alleged debt from Plaintiff.
       25. The Plaintiff has suffered and continues to suffer actual damages as a
          result of the Defendant’s unlawful conduct.
       26. As a direct consequence of the Defendant’s acts, practices and
          conduct, the Plaintiff suffered and continues to suffer from humiliation,
          anger, anxiety, and frustration.
VIOLATIONS OF THE FDCPA-15 U.S.C. SECTION 1692, et seq.
       27. The Plaintiff incorporates by reference all of the above paragraphs of
          this Complaint as though fully stated herein.
       28. The Defendant’s conduct violated 15 U.S.C. Section 1692e by
          misleading Plaintiff as to whom the debt is actually owed to.
                                    JURY DEMAND
       29. Plaintiff demands a trial by jury.
                                    PRAYER FOR RELIEF
       30. Plaintiff demands the following relief:
       WHEREFORE, the Court should enter Judgment in favor of Plaintiff and
       against Defendant for:
                    (1) Statutory damages;

                     (2) Attorney fees, litigation expenses and costs of suit; and

                     (3) Such other and further relief as the Court deems proper.
Case: 1:19-cv-01401 Document #: 1 Filed: 02/26/19 Page 4 of 4 PageID #:1




                                               Respectfully submitted,
                                          /s/ John Carlin__________________
                                            John P. Carlin #6277222
                                            Suburban Legal Group, PC
                                            1305 Remington Rd., Ste. C
                                            Schaumburg, IL 60173
                                            jcarlin@suburbanlegalgroup.com
                                            Attorney for Plaintiff
